Name: Commission Regulation (EU) No 1171/2014 of 31 October 2014 amending and correcting Annexes I, III, VI, IX, XI and XVII to Directive 2007/46/EC of the EuropeanÃ Parliament and of the Council establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles Text with EEA relevance
 Type: Regulation
 Subject Matter: technology and technical regulations;  transport policy;  organisation of transport
 Date Published: nan

 1.11.2014 EN Official Journal of the European Union L 315/3 COMMISSION REGULATION (EU) No 1171/2014 of 31 October 2014 amending and correcting Annexes I, III, VI, IX, XI and XVII to Directive 2007/46/EC of the European Parliament and of the Council establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (1), and in particular Article 39(2) thereof, Whereas: (1) Directive 2007/46/EC establishes a harmonised framework containing the administrative provisions and general technical requirements for new vehicles. Directive 2007/46/EC made the EC whole-vehicle type-approval mandatory for all vehicle categories, including those built in multi stages, in accordance with the timetable set out in its Annex XIX. (2) It is necessary to supplement the requirements of Annex XVII to Directive 2007/46/EC on the procedure to be followed during multi-stage EC approval to make this procedure fully operational. Annexes I, III and IX of Directive 2007/46/EC need also to be amended to ensure the link between the different stages of construction of a multi-stage built vehicle. (3) Regulation (EC) No 661/2009 of the European Parliament and of the Council (2), provided for the repeal of several directives and their replacement by the corresponding United Nations Economic Commission for Europe (UNECE) Regulations. With the repeal of most of those directives by Regulation (EC) No 661/2009 from 1 November 2014, it is appropriate to update the relevant entries in Annex VI to Directive 2007/46/EC. (4) It is appropriate to correct Annex IX to Directive 2007/46/EC to ensure consistency in the numbering used in the different models of certificate of conformity for the entries concerning the mass in running order and the actual mass. In addition, it is necessary to clarify in Annex XI that head restraint systems are only mandatory for vehicles of category M1. (5) Directive 2007/46/EC should therefore be amended accordingly. (6) It is necessary to give sufficient time to manufacturers to adapt their vehicles to the new requirements concerning the multi-stage type-approval procedure and to modify the certificate of conformity, as required by this Regulation. (7) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 1. Annexes I, III, VI, IX and XI to Directive 2007/46/EC are amended in accordance with Annex I to this Regulation. 2. Annex XVII to Directive 2007/46/EC is replaced by the text in Annex II to this Regulation. Article 2 Type-approvals of new vehicle types shall be granted in accordance with Directive 2007/46/EC as amended by this Regulation. Manufacturers shall deliver certificates of conformity in accordance with Directive 2007/46/EC as amended by this Regulation for all new vehicles. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. It may apply before this date at the request from manufacturers to the approval authority. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 263, 9.10.2007, p. 1. (2) Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 200, 31.7.2009, p. 1.) ANNEX I Directive 2007/46/EC is amended as follows: (1) Annex I is amended as follows: (a) the following point 0.2.2 is inserted: 0.2.2. For multi-stage approved vehicles, type-approval information of the base/previous stage vehicle (list the information for each stage. This can be done with a matrix) Type: Variant(s): Version(s): Type-approval number, including extension number (b) the following point 0.5.1 is inserted: 0.5.1. For multi-stage approved vehicles, company name and address of the manufacturer of the base/previous stage(s) vehicle (2) Annex III is amended as follows: (a) the following point 0.2.2 is inserted: 0.2.2. For multi-stage approved vehicles, type-approval information of the base/previous stage vehicle (list the information for each stage. This can be done with a matrix): Type: Variant(s): Version(s): Type-approval number, including extension number (b) the following point 0.5.1 is inserted: 0.5.1. For multi-stage approved vehicles, company name and address of the manufacturer of the base/previous stage(s) vehicle (c) the following points 2.17, 2.17.1 and 2.17.2 are inserted: 2.17. Vehicle submitted to multi-stage type-approval (only in the case of incomplete or completed vehicles of category N1 within the scope of Regulation (EC) No 715/2007: yes/no (1) 2.17.1. Mass of the base vehicle in running order: kg. 2.17.2. Default added mass (DAM), calculated in accordance with Section 5 of Annex XII to Regulation (EC) No 692/2008: kg. (3) Annex VI is amended as follows: (a) Model A, point 0.5 is amended as follows: 0.5. Company name and address of manufacturer of the complete/completed vehicle (1) (b) Model A, the following point 0.5.1 is inserted: 0.5.1. For multi-stage approved vehicles, company name and address of the manufacturer of the base/previous stage(s) vehicle (c) Model A, the Appendix is replaced by the following: Appendix List of regulatory acts to which the type of vehicle complies (to be filled in only in the case of type-approval in accordance with Article 6(3)). Subject (1) Regulatory act reference (1) As amended by Applicable to variants 1. Permissible sound level 2. Emissions 3. Fuel tanks/Rear protective devices ¦ (4) Annex IX is amended as follows: (a) Part I, Complete and completed vehicles, is amended as follows: (i) in Model B  Side 1, Completed vehicles, EC certificate of conformity, point 0.2.2 is replaced by the following: 0.2.2. For multi-stage approved vehicles, type-approval information of the base/previous stages vehicle (list the information for each stage): Type: Variant (a): Version (a): Type-approval number, extension number (ii) in Model B  Side 1, Completed vehicles, EC certificate of conformity, point 0.5.1 is replaced by the following: 0.5.1. For multi-stage approved vehicles, company name and address of the manufacturer of the base/previous stage(s) vehicle (iii) in Side 2  Vehicle category O3 and O4 (complete and completed vehicles), the following point 13.2 is inserted: 13.2. Actual mass of the vehicle: kg (b) Part II, Incomplete vehicles, is amended as follows: (i) in Model C1  Side 1, Incomplete vehicles, EC certificate of conformity, the following point 0.2.2 is inserted: 0.2.2. For multi-stage approved vehicles, type-approval information of the base/previous stages vehicle (list the information for each stage): Type: Variant (a): Version (a): Type-approval number, extension number (ii) in Model C1  Side 1, Incomplete vehicles, EC certificate of conformity, the following point 0.5.1 is inserted: 0.5.1. For multi-stage approved vehicles, company name and address of the manufacturer of the base/previous stage(s) vehicle (iii) in Side 2  Vehicle category M1 (incomplete vehicles), point 13.2 is deleted (iv) in Side 2  Vehicle category M1 (incomplete vehicles), point 14 is replaced by the following: 14. Mass in running order of the incomplete vehicle: ¦ kg (v) in Side 2  Vehicle category M1 (incomplete vehicles), the following point 14.2 is inserted: 14.2. Actual mass of the vehicle of the incomplete vehicle: ¦ kg (vi) in Side 2  Vehicle category M2 (incomplete vehicles), point 14 is replaced by the following: 14. Mass in running order of the incomplete vehicle: ¦ kg (vii) in Side 2  Vehicle category M2 (incomplete vehicles), the following point 14.2 is inserted: 14.2. Actual mass of the incomplete vehicle: ¦ kg (viii) in Side 2  Vehicle category M3 (incomplete vehicles), point 14 is replaced by the following: 14. Mass in running order of the incomplete vehicle: ¦ kg (ix) in Side 2  Vehicle category M3 (incomplete vehicles), the following point 14.2 is inserted: 14.2. Actual mass of the incomplete vehicle: ¦ kg (x) in Side 2  Vehicle category N1 (incomplete vehicles), point 13 is deleted (xi) in Side 2  Vehicle category N1 (incomplete vehicles), point 14 is replaced by the following: 14. Mass in running order of the incomplete vehicle: ¦ kg (xii) in Side 2  Vehicle category N1 (incomplete vehicles), the following point 14.2 is inserted: 14.2. Actual mass of the incomplete vehicle: ¦ kg (xiii) in Side 2  Vehicle category N2 (incomplete vehicles), point 14 is replaced by the following: 14. Mass in running order of the incomplete vehicle: ¦ kg (xiv) in Side 2  Vehicle category N2 (incomplete vehicles), the following point 14.2 is inserted: 14.2. Actual mass of the incomplete vehicle: ¦ kg (xv) in Side 2  Vehicle category N3 (incomplete vehicles), point 14 is replaced by the following: 14. Mass in running order of the incomplete vehicle: ¦ kg (xvi) in Side 2  Vehicle category N3 (incomplete vehicles), the following point 14.2 is inserted: 14.2. Actual mass of the incomplete vehicle: ¦ kg (xvii) in Side 2  Vehicle category O1 and O2 (incomplete vehicles), point 14 is replaced by the following: 14. Mass in running order of the incomplete vehicle: ¦ kg (xviii) in Side 2  Vehicle category O1 and O2 (incomplete vehicles), the following point 14.2 is inserted: 14.2. Actual mass of the incomplete vehicle: ¦ kg (xix) in Side 2  Vehicle category O3 and O4 (incomplete vehicles), point 14 is replaced by the following: 14. Mass in running order of the incomplete vehicle: ¦ kg (xx) in Side 2  Vehicle category O3 and O4 (incomplete vehicles), the following point 14.2 is inserted: 14.2. Actual mass of the incomplete vehicle: ¦ kg (xxi) in the explanatory notes relating to Annex IX, footnote e is replaced by the following: (e) Entries 4 and 4.1 shall be completed in accordance with definitions 25 (Wheelbase) and 26 (Axle spacing) of Regulation (EU) No 1230/2012 respectively (5) Annex XI is amended as follows: (a) In appendix 1, entry 38A is amended as follows: 38A Head restraints (headrests), whether or not incorporated in vehicle seats Regulation (EC) No 661/2009 UNECE Regulation No 25 D G+D (b) In appendix 4, entry 38A shall be deleted. (1) In accordance with Annex IV to this Directive ANNEX II ANNEX XVII PROCEDURES TO BE FOLLOWED DURING MULTI-STAGE EC TYPE-APPROVAL 1. OBLIGATIONS OF MANUFACTURERS 1.1. The satisfactory operation of the process of multi-stage EC type-approval requires joint action by all the manufacturers concerned. To this end approval authorities must ensure, before granting first and subsequent stage approval, that suitable arrangements exist between the relevant manufacturers for the supply and interchange of documents and information such that the completed vehicle type meets the technical requirements of all the relevant regulatory acts as prescribed in Annex IV or Annex XI. Such information must include details of relevant system, component and separate technical unit approvals and of vehicle parts which form part of the incomplete vehicle but are not yet approved. The manufacturer of the previous stage shall provide information to the manufacturer of the subsequent stage regarding any change that may affect system type-approvals or the whole vehicle type-approval. Such information shall be provided as soon as the new extension to the whole vehicle type has been issued and at the latest on the starting date of production of the incomplete vehicle. 1.2. Each manufacturer in a multi-stage EC type-approval process is responsible for the approval and conformity of production of all systems, components or separate technical units manufactured by him or added by him to the previously built stage. The manufacturer of the subsequent stage is not responsible for subjects which have been approved in an earlier stage except in those cases where he modifies relevant parts to an extent that the previously granted approval becomes invalid. 1.3. The multi-stage procedure may be used by a single manufacturer. However, the multi-stage procedure shall not be used to circumvent the requirements applicable to vehicles built in a single stage. In particular, vehicles approved in this way are not considered to be multi-stage build in the context of paragraph 3.4 of this Annex and Articles 22, 23 and 27 of this Directive (Small series and End of Series limits). 2. OBLIGATIONS OF TYPE-APPROVAL AUTHORITIES 2.1. The type-approval authority shall: (a) verify that all EC type-approval certificates issued pursuant to the regulatory acts which are applicable for vehicle type-approval cover the vehicle type at its state of completion and correspond to the prescribed requirements; (b) ensure that all the relevant data, taking account of the state of completion of the vehicle, is included in the information folder; (c) by reference to the documentation make sure that the vehicle specification(s) and data contained in Part I of the vehicle information folder are included in the data in the information packages and in the EC type-approval certificates, in respect of the relevant regulatory acts; and in the case of a completed vehicle, where an item number in Part I of the information folder is not included in the information package of any of the regulatory acts, confirm that the relevant part or characteristic conforms to the particulars in the information folder; (d) on a selected sample of vehicles from the type to be approved carry out or arrange to be carried out inspections of vehicle parts and systems to verify that the vehicle(s) is/are built in accordance with the relevant data contained in the authenticated information package in respect of all relevant regulatory acts; (e) carry out or arrange to be carried out relevant installation checks in respect of separate technical units where applicable. 2.2. The number of vehicles to be inspected for the purposes of paragraph 2.1(d) shall be sufficient to permit the proper control of the various combinations to be EC type-approved according to the state of completion of the vehicle and the following criteria:  engine,  gearbox,  powered axles (number, position, interconnection),  steered axles (number and position),  body styles,  number of doors,  hand of drive,  number of seats,  level of equipment. 3. APPLICABLE REQUIREMENTS 3.1. EC type-approvals in accordance with this Annex are granted on the basis of the current state of completion of the vehicle type and shall incorporate all approvals granted at earlier stages. 3.2. For the whole vehicle type-approval, the legislation (in particular the requirements of Annex II and the particular acts listed in Annex IV and Annex XI to this Directive) shall apply in the same manner as if the approval would be granted (or extended) to the manufacturer of the base vehicle. 3.2.1 If a vehicle system/component type has not been modified, the system/component approval granted in the previous stage remains valid as long as the date for first registration in the particular regulatory act has not been reached. 3.2.2. Where a vehicle system type has been modified at the subsequent stage to the extent that it has to be retested for type-approval purposes, the assessment shall be limited to only those parts of the system which have been modified or affected by the changes. 3.2.3 Where a vehicle system or whole vehicle type has been modified by another manufacturer at the subsequent stage to the extent that, except the manufacturer name, it may still be considered as the same type, the requirement applying to existing types may still be applied as long as the date for first registration in the relevant regulatory act has not been reached. 3.2.4. Where the category of a vehicle is changed, the relevant requirements for the new category shall be fulfilled. The type-approval certificates from the previous category may be accepted provided that the requirements that the vehicle complies with are the same or more stringent than those applying to the new category. 3.3. Subject to the agreement of the approval authority, a whole vehicle type-approval granted to the manufacturer of the subsequent stage needs not to be extended or revised where an extension given at the previous stage vehicle does not affect the subsequent stage or the technical data of the vehicle. However, the type-approval number including the extension of the previous stage(s) vehicle shall be copied in point 0.2.2 of the certificate of conformity of the subsequent stage vehicle. 3.4. Where the cargo area of a complete or completed vehicle of category N or O is modified by another manufacturer for the addition of removable fittings to store and secure the cargo (for example, load space lining, storage racks and roof racks), such items can be treated as part of the pay-mass and an approval is not needed, if both of the following conditions are met: (a) the modifications do not affect the vehicle's type-approval in any way, other than an increase of the actual mass of the vehicle; (b) the added fittings can be removed without using special tools. 4. IDENTIFICATION OF THE VEHICLE 4.1. The identification number of the base vehicle (VIN) prescribed by Regulation (EU) No 19/2011 (1) shall be retained during all the subsequent stages of the type-approval process to ensure the traceability  of the process. 4.2. At the second and subsequent stages, in addition to the statutory plate prescribed by Regulation (EU) No 19/2011, each manufacturer shall affix to the vehicle an additional plate the model of which is shown in the appendix to this Annex. This plate shall be firmly attached, in a conspicuous and readily accessible position on a part not subject to replacement in use. It shall show clearly and indelibly the following information in the order listed:  name of the manufacturer,  Sections 1, 3 and 4 of the EC type-approval number,  the stage of approval,  vehicle identification number of the base vehicle,  technically permissible maximum laden mass of the vehicle where the value has changed during the current stage of approval,  technically permissible maximum laden mass of the combination (where the value has changed during the current stage of approval and where the vehicle is permitted to tow a trailer). 0  shall be used if the vehicle is not permitted to tow a trailer,  technically permissible maximum mass on each axle, listed in order from front to rear where the value has changed during the current stage of approval,  in the case of a semi-trailer or centre-axle trailer, the technically permissible maximum mass at the coupling point where the value has changed during the current stage of approval. Unless otherwise provided for above, the plate shall comply with the requirements of Annex I and Annex II to Regulation (EU) No 19/2011. Appendix MODEL OF THE MANUFACTURER'S ADDITIONAL PLATE The example below is given as a guide only. MANUFACTURER'S NAME (stage 3) e2*2007/46*2609 Stage 3 WD9VD58D98D234560 1 500 kg 2 500 kg 1  700 kg 2  810 kg (1) Commission Regulation (EU) No 19/2011 of 11 January 2011 concerning type-approval requirements for the manufacturer's statutory plate and for the vehicle identification number of motor vehicles and their trailers and implementing Regulation (EC) No 661/2009 of the European Parliament and of the Council concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (OJ L 8, 12.1.2011, p. 1.)